Citation Nr: 1619619	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  11-06 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel

INTRODUCTION

The Veteran had active duty from August 1966 to June 1969 and from December 1969 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2016, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) at a Board videoconference hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In September 2009 a VA examiner opined that the Veteran's sleep apnea was less likely than not related to his diabetes mellitus and more likely related to his weight of 232 pounds.  However, the examiner did not provide any rationale or explanation in support of the finding that the Veteran's sleep apnea was less likely than not related to his service-connected diabetes mellitus.  Additionally, the examiner did not address whether the Veteran's sleep apnea was aggravated by his service-connected diabetes mellitus.  Thus, given the foregoing, the Board finds that an additional opinion is necessary. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file updated VA treatment records dating since December 2011.  If records do not exist, the claims file should be annotated and the Veteran notified that records do not exist.

2.  Ask the Veteran to provide a completed release form with the names and addresses of all medical care providers who have treated him for his sleep apnea.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of records in the claims file.  If any requested records are unavailable, the Veteran should be notified of such. 

3.  After the above development is completed to the extent possible, send the claims file to a VA examiner to obtain an addendum opinion.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims   file, the examiner should opine:

a.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is etiologically related to the Veteran's service.  Please explain why or why not. 

b.  Whether it is at least as likely as not that the Veteran's sleep apnea was caused by the Veteran's service-connected diabetes mellitus.  Please explain why or why not. 

c.  If not caused by the diabetes, is it at least as likely as not that the Veteran's sleep apnea was permanently worsened beyond normal progression by the Veteran's service-connected diabetes mellitus (versus temporary exacerbation of symptoms). 

d.  If the Veteran's sleep apnea is permanently worsened beyond normal progression (aggravated) by his service-connected diabetes mellitus, please provide an opinion as to the degree of worsening of the sleep apnea beyond its baseline level that is due to the diabetes.  

4.  After undertaking the development above, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Appellant and       his representative should be furnished a supplemental statement of the case and an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



